   Case: 4:20-cv-01096-SRC Doc. #: 4 Filed: 10/12/20 Page: 1 of 17 PageID #: 65




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

CASSIE GREEN a.k.a                  )
CASSIE HAYES-MCDONALD,              )
                                    )
                Plaintiff,          )
                                    )
v.                                  )
                                    )
EQUIFAX INFORMATION SERVICES,       )
LLC; AMERICOLLECT, INC.;            )                            CIVIL ACTION NO.
PENNSYLVANIA HIGHER EDUCATION       )                              4:20-CV-01096
ASSISTANCE AGENCY PARENTS’          )
ASSOCIATION, INC.; FIRST PREMIER    )
BANK; BARCLAYS BANK DELAWARE;       )
ALLY FINANCIAL, INC.; AND COMENITY, )
LLC,                                )
                                    )
                Defendants.         )

                DEFENDANT COMENITY, LLC’S SUGGESTIONS IN SUPPORT OF
                   MOTION TO COMPEL ARBITRATION AND TO DISMISS

          Defendant Comenity, LLC (“Comenity”) hereby submits its Suggestions in Support of its

Motion to Compel Arbitration and to Dismiss, stating as follows:

                                       I. INTRODUCTION

          The United States Supreme Court has repeatedly emphasized that “[c]ourts must

‘rigorously enforce’ arbitration agreements . . . .” Am. Express Co. v. Italian Colors Rest., 133 S.

Ct. 2304, 2309 (2013) (quoting Dean Witter Reynolds Inc. v. Byrd, 470 U.S. 213, 221 (1985)).

Despite this, all too many parties to contracts with arbitration clauses continue to take their

disputes to court.

          This motion to compel arbitration is yet another that should not be necessary. In 2017,

plaintiff Cassie Green a/k/a Cassie Hayes-McDonald (“Plaintiff”) contracted with Comenity to

open a Torrid credit card account. Before opening this account, Plaintiff was shown a copy of an



44207370 v1
   Case: 4:20-cv-01096-SRC Doc. #: 4 Filed: 10/12/20 Page: 2 of 17 PageID #: 66




account agreement and was required to consent to its terms. Once her application was approved,

Plaintiff began making purchases with the card—and did so through August 2020. The account

agreement contained an arbitration provision requiring either party to submit claims between

them to arbitration. Yet rather than proceed to arbitration, Plaintiff filed this lawsuit against

Comenity in federal court. This is so even though her claims against Comenity fall squarely

within the scope of the arbitration provision. For these reasons, Plaintiff’s claims must be

pursued only in arbitration. Comenity therefore moves for an order compelling Plaintiff to

arbitrate her claims against Comenity and dismissing the claims against Comenity in their

entirety.

                                  II. FACTUAL BACKGROUND

          On or about September 7, 2017, Plaintiff opened a Torrid credit card account ending in

“9336” (the “Account”) with Comenity via the internet. (See Ex. 1, Declaration of Olimatta

Strickland (“Strickland Decl.”), ¶ 8.) In connection with the transaction, Plaintiff was shown a

copy of a Credit Card Agreement (the “Account Agreement”) and was required to consent to its

terms prior to submitting her application. (Strickland Decl. ¶¶ 9-11 and Exhibit A thereto.) The

Account Agreement included an arbitration provision (“Arbitration Provision”). (See Ex. A to

Strickland Decl., ¶ I.) Once the application was approved, the Account was opened in Plaintiff’s

name and she was provided with her new account number and the credit limit on the Account.

(Strickland Decl. ¶ 12.)

          By consenting to the Account Agreement, Plaintiff agreed to arbitrate all disputes

between the parties. The Arbitration Provision is located in section I of the Agreement and

states, in relevant part, as follows:

          READ THIS ARBITRATION PROVISION CAREFULLY. IF YOU DO
          NOT REJECT THIS ARBITRATION PROVISION IN ACCORDANCE
          WITH PARAGRAPH C.1. BELOW, IT WILL BE PART OF THIS


44207370 v1                                     2
   Case: 4:20-cv-01096-SRC Doc. #: 4 Filed: 10/12/20 Page: 3 of 17 PageID #: 67




          AGREEMENT AND WILL HAVE A SUBSTANTIAL IMPACT ON THE
          WAY YOU OR WE WILL RESOLVE ANY CLAIM WHICH YOU OR WE
          HAVE AGAINST EACH OTHER NOW OR IN THE FUTURE.

                                                 ***

          3. Covered Claims: “Claim” means any claim, dispute or controversy between
          you and us that in any way arises from or relates to this Agreement, the Account,
          the issuance of any Card, any rewards program, any prior agreement or account.
          “Claim” includes disputes arising from actions or omissions prior to the date any
          Card was issued to you, including the advertising related to, application for or
          approval of the Account. “Claim” has the broadest possible meaning, and includes
          initial claims, counterclaims, cross-claims and third-party claims. It includes
          disputes based upon contract, tort, consumer rights, fraud and other intentional
          torts, constitution, statute, regulation, ordinance, common law and equity
          (including any claim for injunctive or declaratory relief). “Claim” does not
          include disputes about the validity, enforceability, coverage or scope of this
          Arbitration Provision or any part thereof (including, without limitation, the
          prohibition against class proceedings, private attorney general proceedings and/or
          multiple party proceedings described in Paragraph C.7 (the “Class Action
          Waiver”), the last sentence of Paragraph C.13 and/or this sentence); all such
          disputes are for a court and not an arbitrator to decide. However, any dispute or
          argument that concerns the validity or enforceability of the Agreement as a whole
          is for the arbitrator, not a court, to decide.

(Ex. A to Strickland Decl., ¶ I.)

          Pursuant to Comenity’s policies and procedures, a copy of the Account Agreement was

mailed to Plaintiff at her address of record in Black Jack, Missouri. (Strickland Decl. ¶ 13.)

Comenity has no record that the Account Agreement was returned as undeliverable. (Id.) The

Arbitration Provision contains a notice of “[y]our right to reject” the Arbitration Provision.

(Strickland Decl. ¶ 15 & Ex. A thereto.) Comenity’s records reflect that Plaintiff did not provide

notice of her rejection of the Arbitration Provision. (Strickland Decl. ¶ 15.) Plaintiff began using

the credit card, and she made her last purchase on the Account on August 12, 2020 and her last

payment on the Account on August 10, 2020. (Strickland Decl. ¶ 17 & Ex. C thereto.)

          On August 19, 2020, Plaintiff filed a Complaint in the United States District Court for the

Eastern District of Missouri. (See Doc. No. 1.) In the Complaint, Plaintiff asserts two claims



44207370 v1                                        3
   Case: 4:20-cv-01096-SRC Doc. #: 4 Filed: 10/12/20 Page: 4 of 17 PageID #: 68




against Comenity under the Fair Credit Reporting Act (“FCRA”). Because both claims are

subject to the Arbitration Provision signed by Plaintiff, Comenity moves to compel arbitration in

this matter.

                                         III. ARGUMENT

          Under the facts set forth above, federal and state law mandates enforcement of the

Arbitration Provision. For the following reasons, Plaintiff’s claims against Comenity must be

compelled to arbitration.

          A.     The FAA Governs Enforcement of the Arbitration Provision.

          Section 2 of the FAA mandates that binding arbitration agreements in contracts

“evidencing a transaction involving [interstate] commerce . . . shall be valid, irrevocable, and

enforceable, save upon such grounds as exist at law or in equity for the revocation of any

contract.” 9 U.S.C. § 2; see Buckeye Check Cashing, Inc. v. Cardegna, 546 U.S. 440, 443, 126

S. Ct. 1204, 163 L. Ed. 2d 1038 (2006) (“Section 2 [of the FAA] embodies the national policy

favoring arbitration and places arbitration agreements on equal footing with all other

contracts.”); see also AT&T Mobility LLC v. Concepcion, 563 U.S. 333 (2011) (“Section 2 [of

the FAA] makes arbitration agreements ‘valid, irrevocable, and enforceable’ as written . . . .”).

The Supreme Court has repeatedly recognized the scope of the FAA is extremely broad and that

it applies to any transaction directly or indirectly affecting interstate commerce. See, e.g., Allied-

Bruce Terminix Cos. v. Dobson, 513 U.S. 265, 277 (1995); Prima Paint Corp. v. Flood &

Conklin Mfg. Co., 388 U.S. 395, 401, 87 S. Ct. 1801, 18 L. Ed. 2d 1270 (1967).

          The FAA promotes a “liberal federal policy favoring arbitration agreements,” and for this

reason “questions of arbitrability must be addressed with a healthy regard for the federal policy

favoring arbitration.” Moses H. Cone Mem’l Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 24

(1983); AT&T Mobility LLC, 563 U.S. at 339. The Supreme Court has recognized that the


44207370 v1                                       4
   Case: 4:20-cv-01096-SRC Doc. #: 4 Filed: 10/12/20 Page: 5 of 17 PageID #: 69




“‘principal ‘purpose’ of the Act is to ‘ensur[e] that private arbitration agreements are enforced

according to their terms.’” AT&T Mobility LLC, 563 U.S. at 344; see also Volt Info. Scis., Inc. v.

Board of Trs. of Leland Stanford Junior Univ., 489 U.S. 468, 479 (1989); Stolt-Nielsen S.A. v.

Animalfeeds Int’l Corp., 559 U.S. 662, 684 (2010) (citations omitted). The FAA “leaves no

place for the exercise of discretion by a district court, but instead mandates that district courts

shall direct the parties to proceed to arbitration.” Dean Witter Reynolds, Inc., 470 U.S. at 218.

          By consenting to bilateral arbitration, the “parties forgo the procedural rigor and appellate

review of the courts in order to realize the benefits of private dispute resolution: lower costs,

greater efficiency and speed, and the ability to choose expert adjudicators to resolve specialized

disputes.” Stolt-Nielsen, 559 U.S. at 685 (citations omitted). Thus, “parties may agree to limit

the issues subject to arbitration [citation], to arbitrate according to specific rules [citation], and to

limit with whom a party will arbitrate its disputes [citation].” AT&T Mobility LLC, 563 U.S. at

334 (citations omitted). Ultimately, “[i]t falls to courts and arbitrators to give effect to these

contractual limitations, and when doing so, courts and arbitrators must not lose sight of the

purpose of the exercise: to give effect to the intent of the parties.” Stolt-Nielsen, 559 U.S. at 684.

          Here, Plaintiff expressly agreed that the FAA governed the Arbitration Provision, and

that it would apply when resolving claims through arbitration:

              9. Governing Law: This Arbitration Provision involves interstate
              commerce and is governed by the Federal Arbitration Act, 9 U.S.C. §§ 1-
              16 (the “FAA”), and not by any state arbitration law. The arbitrator must
              apply applicable substantive law consistent with the FAA and applicable
              statutes of limitations and claims of privilege recognized at law. . . .

(See Strickland Decl., Exhibit A thereto, ¶ I.C.9).1              Under the FAA, courts throughout the

country, including the United States Supreme Court, routinely enforce arbitration agreements in


          1
            Because funding for Plaintiff’s credit card came from Comenity Bank, a Delaware state bank with its
principal place of business in Delaware, to Plaintiff, a resident of Missouri, the transaction here clearly involves
interstate commerce. See Strickland Decl. ¶¶ 4, 6; see also Barker v. Golf U.S.A., Inc., 154 F.3d 788, 790-91 (8th


44207370 v1                                              5
   Case: 4:20-cv-01096-SRC Doc. #: 4 Filed: 10/12/20 Page: 6 of 17 PageID #: 70




consumer contracts like the one here. See, e.g., CompuCredit Corp. v. Greenwood, 565 U.S. 95,

132 S. Ct. 665 (2012) (credit card agreement); AT&T Mobility LLC, 563 U.S. 333, (cell phone

services contract); Buckeye Check Cashing, Inc. 546 U.S. 440 (consumer loan agreement); Green

Tree Fin. Corp.-Alabama v. Randolph, 531 U.S. 79 (2000) (finance contract for purchase of

mobile home); Green Tree Fin. Corp. v. Bazzle, 539 U.S. 444 (2003) (home improvement loan).

          B.     Comenity’s Arbitration Provision is Consistently Enforced by Federal
                 Courts Across the Country.

          Importantly, the Arbitration Provision is identical to, or nearly identical to, that in other

credit card agreements of Comenity and its affiliate affiliates/predecessors (including World

Financial Network Bank and Alliance Data Systems Corp.) where motions to compel arbitration

have consistently been granted. See Dotson v. Midland Funding, LLC, No. 18-cv-16253, 2019

WL 5678371, at *7 (Aug. 1, 2019), Report and Recommendation Granted, 2020 WL 291537

(D.N.J Jan. 21, 2020) (granting assignee’s motion to compel arbitration based upon Comenity

Capital Bank arbitration provision in credit card agreement); Clemons v. Midland Credit Mgmt.,

Inc., No. 1:18-cv-16883-NHL-AMD, 2019 WL 3336421, at *5-6 (D.N.J. July 25, 2019)

(granting assignee’s motion to compel arbitration based upon arbitration provision contained

within a Comenity Bank credit card agreement); Jackson v. Comenity Bank, No 16-1133

(DSD/SER), 2016 WL 6093477 (D. Minn. Oct. 18, 2016) (compelling arbitration of Telephone

Consumer Protection Act (TCPA) claim because a valid credit card agreement existed between

the parties that contained an arbitration provision and the plaintiff has failed to reject its terms);

Zarandi v. Alliance Data Sys. Corp., No. CV 10-8309 DSF (JCGx), 2011 WL 1827228 (C.D.


Cir. 1998) (holding that agreement involved interstate commerce because parties were located in different states and
“the agreement contemplates the transfer of inventory and money between the states.”); Kates v. Chad Franklin
Nat’l Auto Sales N., LLC, No. 08-0384-CV-W-FJG, 2008 WL 5145942, at *3 n.3 (W.D. Mo. Dec. 1, 2008) (finding
the transaction at issue “was a matter of interstate commerce,” noting that a Texas lender provided funds to a
Missouri resident).



44207370 v1                                              6
   Case: 4:20-cv-01096-SRC Doc. #: 4 Filed: 10/12/20 Page: 7 of 17 PageID #: 71




Cal. May 9, 2011) (granting similar motion to compel arbitration); Clemens v. Alliance Data Sys.

Corp., Case No. 11-C-36 (E.D. Wis. Oct. 12, 2011) (same). In numerous other cases, opposing

parties and the court recognized the enforceability of the arbitration provision where the motion

to compel was unopposed, joined, or not even required. See, e.g., Thomas v. Comenity LLC, et

al., No. 8:17-cv-02494-VMC-TGW, Docs. 29, 35 (M.D. Fla. Feb. 19, 2018) (unopposed motion

to compel arbitration); Barnauskas v. Comenity Bank, No. 3:17-cv-01121-RDM, Docs. 12, 21

and 22 (M.D. Pa. Oct. 17, 2017) (granting motion to compel arbitration after notice of no

opposition by opposing party); Greene v. Comenity LLC, No. 5:17-cv-00001-PGB-PRL, Doc. 17

(M.D. Fla. May 1, 2017) (unopposed motion to compel arbitration); Frazier v. Comenity LLC,

No. 1:16-cv-25361-FAM, Doc. 25 (S.D. Fla. Apr. 28, 2017) (voluntary agreement to compel

arbitration following filing of motion to compel arbitration); Draga v. Comenity Bank Corp., No.

1:16-cv-02645-WTL-MPB, Docs. 12 and 14 (S.D. Ind. Nov. 8, 2016) (voluntary dismissal to

pursue arbitration following filing of motion to compel arbitration).

          C.     The Prerequisites Under the FAA for Enforcement of Arbitration
                 Agreements Are Satisfied.

          In reviewing a motion to compel arbitration, courts “ask only (1) whether there is a valid

arbitration agreement and (2) whether the particular dispute falls within the terms of that

agreement.” Robinson v. EOR–ARK, LLC, 841 F.3d 781, 783–84 (8th Cir. 2016) (internal

quotations omitted).      “[S]tate contract law governs the threshold question of whether an

enforceable arbitration agreement exists between litigants; if an enforceable agreement exists, the

federal substantive law of arbitrability governs whether the litigants’ dispute falls within the

scope of the arbitration agreement.” Parm v. Bluestem Brands, Inc., 898 F.3d 869, 873 (8th Cir.

2018) (citation omitted). “If the parties have a valid arbitration agreement that encompasses the




44207370 v1                                       7
   Case: 4:20-cv-01096-SRC Doc. #: 4 Filed: 10/12/20 Page: 8 of 17 PageID #: 72




dispute, a motion to compel arbitration must be granted.” Robinson, 841 F.3d at 784. As

discussed below, both of these elements are satisfied here.

                  1.     A Valid Arbitration Agreement Exists Between Plaintiff and
                         Comenity.

          State contract law governs whether the parties have entered into a valid agreement to

arbitrate a particular matter. See Karzon v. AT&T, Inc., No. 4:13-CV-2202 (CEJ), 2014 WL

51331, at *2 (E.D. Mo. Jan. 7, 2014). “Under Missouri law, the basic elements of a contract are

offer, acceptance of that offer, and consideration to support the contract.” Id. “The party

seeking to compel arbitration bears the burden of proving the existence of a valid and

enforceable arbitration agreement.” Driver v. BPV Market Place Inv’rs, L.L.C., No. 4:17-CV-

1607 CAS, 2018 WL 3363795, at *4 (E.D. Mo. July 10, 2018).

          Offer and acceptance require a mutual agreement. See Youngs v. Conley, 505 S.W.3d

305, 313 (Mo. Ct. App. 2016). “A mutual agreement is reached when ‘the minds of the

contracting parties [ ] meet upon and assent to the same thing in the same sense at the same

time.’”       Id. at 314 (quoting Grant v. Sears, 379 S.W.3d 905, 916 (Mo. Ct. App. 2012)).

“Whether there exists mutual assent sufficient to form a contract is dependent upon the objective

intentions of the parties. The parties’ intentions are manifested by reviewing the parties’ actions

and words.” TWC Admin. LLC v. Cathey, No. 4:17-CV-00235-BCW, 2017 WL 2895107, at *1

(W.D. Mo. July 6, 2017) (quoting Jackson v. Higher Educ. Loan Auth. of Mo., 497 S.W.3d 283,

289 (Mo. Ct. App. 2016)).

          The use of a credit card amounts to acceptance of the cardholder agreement. See Fahey

v. U.S. Bank Nat’l Ass’n, No. 4:05CV01453 FRB, 2006 WL 2850529, at *2 (E.D. Mo. 2006)

(rejecting plaintiff’s argument that defendant must produce application or other document

bearing plaintiff’s signature). Here, the evidence shows that Comenity mailed the Account



44207370 v1                                     8
   Case: 4:20-cv-01096-SRC Doc. #: 4 Filed: 10/12/20 Page: 9 of 17 PageID #: 73




Agreement to Plaintiff at her address of record in Black Jack, Missouri. (Strickland Decl. ¶ 13.)

Comenity has no record that the Account Agreement was returned as undeliverable. (Id.) The

Arbitration Provision contains a notice of “[y]our right to reject” the Arbitration Provision.

(Strickland Decl. ¶ 15 & Ex. A thereto.) Comenity’s records reflect that Plaintiff did not provide

notice of her rejection of the Arbitration Provision. (Strickland Decl. ¶ 15.) Plaintiff began

using the credit card, and she made her last purchase on the Account on August 12, 2020 and her

last payment on the Account on August 10, 2020. (Strickland Decl. ¶ 17 & Ex. C thereto.)

Plaintiff and Comenity even contractually agreed that “[y]our use of the account, or failure to

close the account within the 30 days of receiving this document, indicates your acceptance of the

terms of this agreement.” (See Ex. A to Strickland Decl., p. 1.) Accordingly, by receiving and

using the credit card, Plaintiff accepted the terms of the Agreement, including the Arbitration

Provision. See Fahey, 2006 WL 2850529 at *2 (“The evidence submitted by U.S. Bank shows

that the two credit card accounts in question were issued to both plaintiff and his former wife as

co-obligors, that the terms, including the arbitration clause, were provided to plaintiff and his

former wife. It is further clear that both of the cards were used. The use of the cards amounts to

acceptance of the terms of the cardholder agreements.”).

          As for consideration, “[c]onsideration generally consists either of a promise (to do or

refrain from doing something) or the transfer or giving up of something of value to the other

party.” Karzon, 2014 WL 51331, at *3 (quoting Marzette v. Anheuser–Busch, Inc., 371 S.W.3d

49, 52 (Mo. Ct. App. 2012)). “Generally, if a contract contains mutual promises, such that a

legal duty or liability is imposed on each party as a promisor to the other party as a promisee, the

contract is a bilateral contract supported by sufficient consideration.” Id. (quoting Marzette, 371

S.W.3d at 53). “A promise is binding rather than illusory if neither ‘party retains the unilateral




44207370 v1                                      9
  Case: 4:20-cv-01096-SRC Doc. #: 4 Filed: 10/12/20 Page: 10 of 17 PageID #: 74




ability to avoid its contractual obligations.’” Colton v. Hibbett Sporting Goods, Inc., No. 2:16-

cv-04002-NKL, 2016 WL 3248578, at *3 (W.D. Mo. June 13, 2016) (citation omitted).

          The Contract here is supported by bargained-for consideration, as under the arbitration

provision, both parties agreed that, except for matters asserted in small-claims court, any dispute

between the parties is subject to arbitration. See Credit Acceptance Corp. v. Niemeier, No. 4:15-

CV-555-CEJ, 2015 WL 4207122, at *2 (E.D. Mo. July 10, 2015) (“First, the agreement

explicitly states that either party can compel arbitration when there is a ‘dispute.’ Thus both

parties are giving up something (their right to come to court) if either party invokes the

arbitration agreement in a ‘dispute.’ That is mutual consideration.”); see also Strain v. Murphy

Oil USA, Inc., No. 6:15-cv-3246-MDH, 2016 WL 540810, at *5 (W.D. Mo. Feb. 9, 2016)

(parties’ agreement to arbitrate, which contained mutual promises to arbitrate that applied

equally to both parties, constituted sufficient consideration). This provision constitutes mutuality

of obligation. See Franklin v. Cracker Barrel Old Country Store, No. 4:17-CV-00289-JMB,

2017 WL 7691757, at *5 (E.D. Mo. Apr. 12, 2017) (“In this case, there is consideration in the

form of the parties’ mutual promises to arbitrate claims against one another. Franklin's

consideration in the Arbitration Agreement is obvious-she is agreeing to pursue essentially any

monetary claims against Cracker Barrel (and its employees) in arbitration rather than open court.

Cracker Barrel, in turn, has promised essentially the same thing.”). In sum, a valid arbitration

agreement exists between Plaintiff and Comenity under Missouri law.

                 2.     The Broad Language in the Arbitration Provision Covers the Present
                        Dispute.

          Next, the parties’ Arbitration Provision is unquestionably broad enough in scope to

encompass Plaintiff’s FCRA claims. In determining whether a dispute falls within the scope of

an arbitration clause, a Court must “construe[ ] the clause liberally, resolving any doubts in favor



44207370 v1                                     10
  Case: 4:20-cv-01096-SRC Doc. #: 4 Filed: 10/12/20 Page: 11 of 17 PageID #: 75




of arbitration . . . ‘unless it may be said with positive assurance that the arbitration clause is not

susceptible of an interpretation that covers the asserted dispute.’” 3M Co. v. Amtex Sec., Inc.,

542 F.3d 1193, 1199 (8th Cir. 2008) (quoting MedCam, Inc. v. MCNC, 414 F.3d 972, 975 (8th

Cir. 2005)). Further, to exclude a claim from arbitration, there must be an express provision

within the original contract between the parties that excludes a particular grievance. See United

Steelworkers of Am. V. Warrior & Gulf Nav. Co., 363 U.S. 574, 584-85 (1960). Whenever a

court considers the scope of an arbitration clause, “due regard must be given to the federal policy

favoring arbitration, and ambiguities as to the scope of the arbitration clause itself resolved in

favor of arbitration.” Volt Info. Scis., Inc. v. Bd. Trs. Leland Stanford Jr. Univ., 489 U.S. 468,

476 (1989).

          When considering whether an arbitration clause covers the dispute at issue, “the first

question is ‘whether the arbitration clause is broad or narrow.’” Parm, 898 F.3d at 874 (quoting

Unison Co. v. Juhl Energy Dev., Inc., 789 F.3d 816, 818 (8th Cir. 2015)). “If the clause is broad,

the ‘liberal federal policy favoring arbitration agreements requires that a district court send a

claim to arbitration . . . as long as the underlying factual allegations simply touch matters

covered by the arbitration provision.’” Unison Co., 789 F.3d at 818 (quoting 3M Co., 542 F.3d

at 1199 (quotations and internal citation omitted)).

          The Arbitration Provision here is unquestionably broad enough in scope to “simply

touch” Plaintiff’s FCRA claims against Comenity.          The Arbitration Provision here broadly

covers any “Claim,” and the word “‘Claim’ means any claim, dispute or controversy between

you and us that in any way arises from or relates to this Agreement, the Account, the issuance of

any Card, any rewards program, any prior agreement or account.” (Ex. A to Strickland Decl., ¶

I.C.3.) The word “Claim” also “has the broadest possible meaning, and includes initial claims,




44207370 v1                                      11
  Case: 4:20-cv-01096-SRC Doc. #: 4 Filed: 10/12/20 Page: 12 of 17 PageID #: 76




counterclaims, cross-claims and third-party claims.” (Id.) Thus, this is a “broad” arbitration

clause. See PRM Energy Sys., Inc. v. Primenergy, L.L.C., 592 F.3d 830, 836–37 (8th Cir. 2010)

(finding arbitration clause covering “all disputes arising under” the agreement was “generally

broad” in scope and holding that arbitration may be compelled “as long as the underlying factual

allegations simply touch matters covered by the arbitration provision”); 3M Co., 542 F.3d at

1199 (implying that clauses requiring arbitration of “any” or “all” disputes should be interpreted

extensively). The Eighth Circuit has determined that similarly broad arbitration provisions cover

any claim arising between the parties. See MedCam, Inc., 414 F.3d at 976 (“The Agreement

contains a broadly worded arbitration clause covering all disputes arising from the Agreement.

Because MedCam's claims arise from the Agreement, they are subject to binding arbitration

under the arbitration clause.”); see also ATG Sports Indus., Inc. v. Allsynthetic Grp., Inc., No. 12-

00187-CV-W-SOW, 2013 WL 12204308, at *3 (W.D. Mo. Feb. 4, 2013) (finding plaintiff’s

breach of contract claim “falls squarely within the scope of the broad arbitration clause” stating

that the parties agreed to compel “all disputes” to arbitration”).

          Plaintiff’s FCRA claims against Comenity here arise out of an agreement Plaintiff signed

to obtain a credit card. Specifically, Plaintiff alleges that Comenity negligently and willfully

violated FCRA by failing to conduct a proper investigation of Plaintiff’s dispute and by failing to

review all relevant information available to it. (See Compl. ¶¶ 76-77, 83-84.) Plaintiff’s FCRA

claims fall squarely within the broad scope of the Arbitration Provision, as she challenges the

status of the account, which was created by the Account Agreement itself. See Young v.

CitiFinancial Serv. LLC, No. 4:16-CV-1171-CDP, 2017 WL 476426, at *2 (E.D. Mo. Feb. 6,

2017) (finding plaintiff’s FCRA claim “fall[s] squarely within the scope of the claims subject to

the arbitration agreement” when scope of arbitration agreement covered “any Claim”); Colton,




44207370 v1                                      12
  Case: 4:20-cv-01096-SRC Doc. #: 4 Filed: 10/12/20 Page: 13 of 17 PageID #: 77




2016 WL 3248578, at *4 (compelling FCRA claim to arbitration when arbitration provision

applied to “all legal disputes”). Moreover, the Account Agreement specifically allows Comenity

to report information regarding her Account to the credit reporting agencies:

          F. Disputes and Reporting to Consumer Reporting Agencies

                                              ***

          Credit report disputes

          If you believe the Account information we reported to a consumer reporting
          agency is inaccurate, you may submit a direct dispute to Comenity Bank, PO Box
          182789, Columbus, Ohio 43218-2789.

          Your written dispute must provide sufficient information to identify the Account
          and specify why the information is inaccurate:

              · Account Information: Your name and Account number
              · Contact Information: Your address and telephone number
              · Disputed Information: Identify the Account information disputed and
                explain why you believe it is inaccurate
              · Supporting Documentation: If available, provide a copy of the section of the
                credit report showing the Account information you are disputing

          We will investigate the disputed information and report the results to you within
          30 days of receipt of the information needed for our investigation. If we find that
          the Account information we reported is inaccurate, we will promptly provide the
          necessary correction to each consumer reporting agency to which we reported the
          information.

(Exhibit A to Strickland Decl., ¶ F.)

          Thus, Plaintiff certainly cannot show “with positive assurance that the arbitration clause

is not susceptible of an interpretation that covers the asserted dispute.” AT&T Techs., Inc. v.

Commc’ns Workers of Am., 475 U.S. 643, 650 (1986). As a result, Plaintiff’s FCRA claims

against Comenity are covered by the Arbitration Provision and must be arbitrated. See Wold v.

Dell Fin. Servs., L.P., 598 F. Supp. 2d 984, 988-89 (D. Minn. 2009) (“This argument overlooks

the reality that courts across the country have enforced arbitration clauses in connection with

claims brought under the Fair Credit Reporting Act (‘FCRA’)”).



44207370 v1                                         13
  Case: 4:20-cv-01096-SRC Doc. #: 4 Filed: 10/12/20 Page: 14 of 17 PageID #: 78




          D.     Plaintiff’s Claims Against Comenity Should Be Dismissed.

          Not only should this Court compel the arbitration of Plaintiff’s claims against Comenity,

but it should also dismiss Plaintiff’s claims against Comenity in this action. While the Federal

Arbitration Act states that a court should stay an action subject to arbitration rather than

dismissing it, the Eighth Circuit has “recognized that district courts sometimes rely upon ‘a

judicially-created exception to the general rule which indicates district courts may, in their

discretion, dismiss an action rather than stay it where it is clear the entire controversy between

the parties will be resolved by arbitration.’” Saddler v. Carvana, LLC, No. 4:20-cv-105-HEA,

2020 WL 4596923, at *4 (E.D. Mo. Aug. 11, 2020) (quoting Green v. SuperShuttle Int’l, Inc.,

653 F.3d 766, 769-70 (8th Cir. 2011)). In light of this guidance, district courts within the Eighth

Circuit frequently dismiss claims that are fully covered by an arbitration provision. See, e.g., id.

(“Here, the entire controversy will be decided by arbitration. Thus, the Court will compel

arbitration and dismiss the action.”); Rothman Furniture Stores, Inc. v. Everest Software, Inc.,

No. 4:10–CV–848–CDP, 2010 WL 4319707, at *2 (E.D. Mo. Oct. 22, 2010) (“[W]here all of the

issues raised in the Complaint must be submitted to arbitration in accordance with a valid and

enforceable arbitration agreement, most courts agree that dismissal of the cause, rather than

imposing a stay, is appropriate.”); see also Cahill v. Alternative Wines, Inc., No. 12-CV-110-

LRR, 2013 WL 427396, at *6 (N.D. Iowa Feb. 4, 2013) (collecting cases).

          As discussed above, Plaintiff’s FCRA claims against Comenity—the only claims Plaintiff

has asserted against Comenity —are covered by the parties’ arbitration agreement. Accordingly,

because the entire controversy between Plaintiff and Comenity will be resolved in arbitration,

this Court should compel Plaintiff’s claims against Comenity to arbitration and dismiss the

claims asserted against Comenity. See Strain, 2016 WL 540810, at *6 (“Here, the Court finds no

purpose to staying this case. It appears all of Plaintiff's claims are subject to the arbitration


44207370 v1                                      14
  Case: 4:20-cv-01096-SRC Doc. #: 4 Filed: 10/12/20 Page: 15 of 17 PageID #: 79




agreement and therefore will be resolved by arbitration after the dismissal of this action.”); Baker

v. Auto Stop, Inc., No. 4:12-cv-355(CEJ), 2012 WL 13065770, at *1 (E.D. Mo. Sept. 10, 2012)

(“However, because the parties have agreed to binding arbitration of the claims asserted in this

lawsuit, no purpose would be served by staying the proceedings in this case. Therefore, the

motion for a stay will be denied, and this action will be dismissed.”).

          E.     If This Court Determines that the Making of the Arbitration Provision is at
                 Issue, Comenity Requests a Trial Pursuant to 9 U.S.C. § 4.

          Comenity has set forth undisputed evidence that a binding Arbitration Provision exists

between the parties. However, if Plaintiff claims that no valid agreement exists, the Court

refuses to enforce the delegation clause, and this Court believes there is a disputed issue

regarding the existence of a valid agreement, 9 U.S.C. § 4 requires a trial on this issue alone:

                 If the making of the arbitration agreement or the failure, neglect, or
                 refusal to perform the same be in issue, the court shall proceed
                 summarily to the trial thereof. If no jury trial be demanded by the
                 party alleged to be in default, or if the matter in dispute is within
                 admiralty jurisdiction, the court shall hear and determine such
                 issue. Where such an issue is raised, the party alleged to be in
                 default may, except in cases of admiralty, on or before the return
                 day of the notice of application, demand a jury trial of such issue,
                 and upon such demand the court shall make an order referring the
                 issue or issues to a jury in the manner provided by the Federal
                 Rules of Civil Procedure, or may specially call a jury for that
                 purpose.

9 U.S.C. § 4.

                                         IV. CONCLUSION

          As shown above, Plaintiff should be compelled to arbitrate her claims against Comenity,

and Plaintiff’s claims against Comenity should be dismissed. A valid arbitration agreement

exists between the parties that unquestionably covers the dispute at issue.               Accordingly,

Comenity respectfully requests that this Court compel Plaintiff’s claim against Comenity to

arbitration and dismiss Plaintiff’s claims against Comenity.


44207370 v1                                       15
  Case: 4:20-cv-01096-SRC Doc. #: 4 Filed: 10/12/20 Page: 16 of 17 PageID #: 80




          Respectfully submitted this 12th day of October, 2020.


                                           /s/ Ryan S. Rummage
                                           Ryan S. Rummage (Missouri Bar No. 69871)
                                           BURR & FORMAN LLP
                                           420 North 20th Street, Suite 3400
                                           Birmingham, Alabama 35203
                                           Telephone: (205) 251-3000
                                           Facsimile: (205) 458-5100
                                           rrummage@burr.com

                                           Attorney for Defendant
                                           COMENITY, LLC




44207370 v1                                      16
  Case: 4:20-cv-01096-SRC Doc. #: 4 Filed: 10/12/20 Page: 17 of 17 PageID #: 81




                             CERTIFICATE OF SERVICE

       I hereby certify that I have served a copy of the foregoing document by Notice of
Electronic Filing on all counsel of record on this the 12th day of October, 2020:



                                                      s/ Ryan S. Rummage
                                                      OF COUNSEL




44207370 v1                               17
